Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
The claim amendment filed after non-final office action on August 18, 2021 is acknowledged and entered.  Claims 2-6, 8-24, 31-48, 51-54 were canceled and claim 55 was amended. Claims 1, 7, 25-30, 49-50, 55 are pending in the instant application. 

Withdrawn Rejections
The rejection of claim 55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement is withdrawn in view of amendment of the claims filed August 18, 2021.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 25-30, 49-50 and 55 remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 1, 7, 25-30, 49-50 and 55 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 is drawn to an isolated exogenous polypeptide consisting of SEQ ID NO:1.  Claim 55 is drawn to a pharmaceutical composition comprising SEQ ID NO:1 for use in treating breast and prostate cancer
Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.

Step 2A (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, namely a naturally-occurring protein, mito 12s rRNA.  For example, the amino acid sequence of SEQ ID NO:1 is a naturally found open-reading frame in the 12S rRNA (as evidenced by Applicant's specification, pages 2-3).  The name of this ORF in the 12S rRNA is Mitochondrial ORF in the Twelve S rRNA 3 (MOTS3).  MOTS3 is detected in the liver, heart, testis and in the brain of mice and rats.  MOTS3 is a non-toxic natural peptide derived from the mitochondria (see page 3 paragraphs 0008-0009).  Accordingly, the pending claims are directed to a naturally occurring product.   

Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (See MPEP 2106.04 (d)) NO. The claims are drawn to a naturally occurring peptide.
Regarding the intended use of the peptide as a pharmaceutical for treatment of cancer and intended dosing amounts of the peptide (claims 7, 25-30, 50 and 55), MPEP 2106.04 states that “If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claim does not recite additional elements that amount to significantly more than the judicial exception, as explained below.  Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
Claims 1, 25-27, and 49 are drawn only to a peptide and therefore do not recite additional elements that amount to significantly more than the judicial exception.  Human MOTS3 falls within this genus.  Thus, this limitation encompasses naturally occurring peptides.
There is no evidence in the specification that the claimed amino acid sequences have any structural or functional characteristics that are different from the naturally occurring sequences. Therefore, the peptides are not significantly more than the judicial exception.
Claims 7, 28-30, 49-50 and 55 are drawn to pharmaceutical compositions (including an excipient) comprising a peptide comprising SEQ ID NO:1 and various dosing amounts of the peptide (instant claims 28-30).   Instant claims 25-28 claim the peptide intended for unit dosage administration with various “dosing amounts”.   Furthermore, instant claims 49-50 claim a sterile injectable solution.  Given the broadest reasonable interpretation, a sterile excipient for pharmaceutical use can be water which is naturally occurring.  The combination of the peptide and water can be “injectable” and would not functionally or structurally alter the peptide as it is found in nature.  Therefore, the claimed composition comprising a naturally occurring peptide is not markedly different, from the peptide in its natural state.
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
It is noted that the claims recite that the product is intended for pharmaceutical use and therefore must be isolated or purified.  The Guidance states that “a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product's naturally occurring counterpart” (see MPEP 2106).  Here, no differences between the isolated and natural products are identified or asserted.  Therefore the term “isolated” appears to be draftsman’s art (see e.g., Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”; see also Myriad, 133 S. Ct. at 2116-19, clarifying that not every change to a product will result in a e.g., “isolated”) in the claims does not automatically confer eligibility) (see MPEP 2106.04).  
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1, 7, 25-30, 49-50 and 55 do not qualify as eligible subject matter.

Applicant’s Arguments
Applicants reference the Affidavit previously submitted from Dr. Kenneth C. Cundy.  In particular, Applicants argue that “the Affidavit presents evidence showing that the peptides presently claimed in the Application indeed do possess markedly different structural and functional characteristics that make them distinguishable from the naturally occurring counterpart peptides. Specifically, the Affidavit points to evidence provided in the specification showing that although the claimed synthetic exogenous peptide and the naturally-occurring counterpart share the same primary amino acid sequence, naturally occurring MOTS3 is translated within cells and is therefore subject to immediate post-translational modification. In contrast, the claimed isolated exogenous synthetic MOTS3 polypeptide is synthesized outside of cells, and in the absence of any post-translational modification processes. The absence of post-translational modifications in the claimed isolated exogenous synthetic peptides results in markedly different structural features as compared to naturally occurring endogenous MOTS3. As stated in the Affidavit, post-translational modifications give rise to molecular weight differences between the claimed isolated exogenous synthetic peptides and the naturally-occurring counterpart that clearly show structural differences between the two peptides.
The Affidavit further states that the above structural differences in turn result in a number of physiologically significant functional differences that can be empirically observed. Data provided in the specification demonstrate that isolated exogenous synthetic MOTS3 has different functional effects when compared to naturally occurring MOTS3, including different effects on mitochondrial respiration, intracellular levels of key metabolic intermediates, intracellular levels of glutathione, cell proliferation rate, and cell viability. Applicants submit that the Affidavit clearly describes both structural and functional differences between the claimed exogenous synthetic peptides and the naturally-occurring counterpart, and that taken together, the facts and evidence in the Affidavit illustrate that the claimed exogenous synthetic polypeptides possess markedly different structural and functional characteristics in accordance with the USPTO Guidance.

Response to Applicant’s Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The Examiner acknowledges the Applicant's arguments in the Affidavit filed October 19, 2015 and as provided in the response on August 18, 2021 that "even though the claimed synthetic exogenous peptide and the naturally-occurring counterpart share the same primary amino acid sequence, naturally occurring MOTS3 is translated within cells and is therefore subject to immediate post-translational modification. In contrast, the claimed isolated exogenous synthetic MOTS3 polypeptide is synthesized outside of cells, and in the absence of any post-translational modification processes”.   However, post-translational modifications occur to a sequence that initially does not have post-translational modifications (i.e. “post” translational).  Thus, at that moment, both sequences (naturally occurring) and synthetically made peptide would be identical.  Even though the post-translationally modified peptide found in nature would have an overall larger molecular weight (as pointed out in the affidavit), the peptide without modification (the initial peptide translated and prior to post-translational modification) would have the same molecular weight of the instant peptide.  Thus, the two structures are NOT markedly different from what is found in nature.
Regarding Applicant’s arguments that “Data provided in the specification demonstrate that isolated exogenous synthetic MOTS3 has different functional effects when compared to naturally occurring MOTS3, including different effects on mitochondrial respiration, intracellular levels of key metabolic intermediates, intracellular levels of glutathione, cell proliferation rate, and cell viability”, the Examiner acknowledges the differences in functional data.  However, the Experiments performed are not a fair comparison between the naturally occurring protein and the synthetic peptide. First, the data provided is based upon transfection of a cell in vitro with the naturally occurring MOTS3 vs. incubating cells with the synthetically made peptide.  Even though there are functional differences, transfection of a cell with the DNA is not the same of what occurs in nature.  The transfection process can lead to expression of varying levels of the protein which in turn, can lead to inaccurate functional data.   One does not know if the differential functional effects are not due to the transfection procedure or the amount 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654